DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 3, the recitation “opposite to” is vague and confusing because one element being “opposite” from another element is relative the viewer’s frame of reference. Thus, it is uncertain what is being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (U.S. Publication no. 2008/0067289).
Re claim 1, Meyer discloses a structural assembly comprising: a support structure 117; and an elongate structure 109, 106 intersecting the support structure 117, the elongate structure 109, 106 having a length and a mass; and wherein: the mass of the elongate structure varies along the length of the elongate structure (see Fig. 4); and a localized mass of the elongate structure decreases toward the support structure and increases away from the support structure (note 106 portion of support structure).
Re claim 2, Meyer discloses that the elongate structure has a height; the height of the elongate structure varies along the length of the elongate structure (see Fig. 4); and a localized height of the elongate structure decreases toward the support structure and increases away from the support structure (note the height of the 106 portion).
Re claim 3, Meyer discloses that a decrease in the localized height of the elongate structure corresponds to a decrease in the localized mass of the elongate structure (see Fig. 4); and an increase in the localized height of the elongate structure corresponds to an increase in the localized mass of the elongate structure (note the 109 portion of support structure).
Re claim 4, Meyer discloses that the localized height of the elongate structure proximate to the support structure is a minimum height of the elongate structure (note the 106 portion); and the localized height of the elongate structure at a location that is spaced away from the support structure is a maximum height (note the 109 portion) of the elongate structure 109, 106.
Re claim 5, Meyer discloses that the support structure 117 comprises a wall structure having an opening; the elongate structure extends through the opening; and the minimum height of the elongate structure is located at the opening of the support structure (see Fig. 4).

Re claim 7, Meyer discloses that the support structure is a first support structure; the structural assembly further comprises a second support structure 117, “opposite” to and spaced away from the first support structure 117; the elongate structure 109, 106 extends between the first support structure 117 and the second support structure 117; the minimum height of the elongate structure is located at an intersection of the elongate structure 109, 106 with the first support structure 117 and with the second support structure 117; and the maximum height of the elongate structure is located midway between the first support structure and with the second support structure (note that the elongate structure extends through three fuselage sections, thereby including at least a second support structure 117, see Figs. 6A and 6B) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Publication no. 2008/0067289) in view of Jansen et al. (U.S. Publication no. 2016/0009355).
Re claims 8 and 15, Meyer discloses a structural assembly comprising: a support structure 117; and an elongate structure 109, 106 intersecting the support structure 117, the elongate structure 109, 106 having a length and a mass; and wherein: the mass of the elongate structure varies along the length of the elongate structure (see Fig. 4); and a localized mass of the elongate structure decreases toward 
Meyer does not disclose that the elongate structure comprises a web extending the length of the elongate structure and a lower flange extending from the web.
Jansen et al. disclose an elongate structure 52 for an aircraft wherein the elongate structure comprises a web 58 extending the length of the elongate structure and a lower flange (un-numbered) extending from the web (see Fig. 2).
It would have been obvious to one of ordinary skill in the relevant art to modify Meyer to include an elongate structure comprising a web extending the length of the elongate structure and a lower flange extending from the web because Griess et al. teach that such a predictable arrangement will result in a stringer that is more easily and inexpensively fabricated (see paragraph [0006]).
Re claims 9 and 16, Jansen et al. disclose that the web 58 has a web height, the web height of the web varies along the length of the elongate structure 52 (see tapered edge 62) and at least partially defines the height of the elongate structure and a localized web height of the web decreases toward the support structure and increases away from the support structure.
Re claim 10, Jansen et al. disclose that a decrease in the localized web height of the web corresponds to a decrease in the localized mass of the elongate structure and an increase in the localized web height of the elongate structure corresponds to an increase in the localized mass of the elongate structure (see Fig. 4).
Re claim 11, Jansen et al. disclose that the web has a web thickness the web thickness varies along the length of the elongate structure and a localized web thickness of the web decreases toward the support structure and increases away from the support structure (see Fig. 4).
Re claims 12 and 17, a decrease or increase in web thickness is considered a matter of obvious design choice since such a modification would have involved a mere change in the size of a component.  
Re claim 14, it would have been an obvious matter of design choice to make the elongate a monolithic structure, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a composite.
Re method claims 18-20, Meyer in view of Jansen et al. disclose the claimed apparatus and may therefore perform the claimed method.

Claims 13  is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Publication no. 2008/0067289) in view of Jansen et al. (U.S. Publication no. 2016/0009355) as applied to claim 8 above, and further in view of Griess et al. (U.S. Publication no. 2015/0375843).
Re claim 13, Meyer in view of Jansen et al. do not disclose that the elongate structure further comprises an upper flange extending from the web opposite the lower flange and that the upper flange has an upper flange width that varies along the length of the elongate structure.
Griess et al. disclose an elongate structure 120 for an aircraft wherein the elongate structure comprises an upper flange 196 extending from the web opposite the lower flange 150d and that the upper flange has an upper flange width that varies along the length of the elongate structure (see Fig. 4).
It would have been obvious to one of ordinary skill in the relevant art to further modify Meyer to include an upper flange extending from the web opposite the lower flange and that the upper flange has an upper flange width that varies along the length of the elongate structure because Griess et al. teach that such a predictable arrangement will result in a stringer that is more easily and inexpensively fabricated (see paragraph [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642